EXHIBIT 10.2

The Boston Beer Company, Inc.
Amended and Restated 1996 Stock Option Plan for Non-Employee Directors

1. Purpose

The purpose of The Boston Beer Company, Inc. Amended and Restated 1996 Stock
Option Plan for Non-Employee Directors (the “Plan”) is to attract and retain the
services of experienced and knowledgeable independent Directors who are not
employees (“Non- Employee Directors”) of The Boston Beer Company, Inc. (“Boston
Beer”) for the benefit of Boston Beer and its shareholders and to provide
additional incentive for Non-Employee Directors to continue to work in the best
interests of Boston Beer and its shareholders through continuing ownership of
Boston Beer common stock.

2. Shares Subject to the Plan

The total number of shares of Class A Common Stock, par value $.01 per share
(“Shares”), of Boston Beer for which options may be granted under the Plan shall
not exceed 550,000 in the aggregate, subject to adjustment in accordance with
Section 9 hereof.

3. Eligibility; Grant of Option

Each Non-Employee Director shall be granted an option under the Plan to acquire
the greatest number of whole shares of Class A Common Stock with a value of One
Hundred Fifteen Thousand Dollars ($115,000.00) as computed using the binomial
option-pricing model as of the date of grant upon his or her initial election to
the Board of Directors of Boston Beer (the “Board”), effective as of the date of
such election or appointment. In addition, each Non-Employee Director shall be
granted an option under the Plan to acquire the greatest number of whole shares
of Class A Common Stock with a value of One Hundred Fifteen Thousand Dollars
($115,000.00) as computed using the binomial option-pricing model as of the date
of grant upon his or her election or reelection to the Board at an annual
meeting of shareholders or, in the event a new Non-Employee Director is elected
or appointed to the Board after the date of the annual meeting of the
shareholders of Boston Beer, the number of Shares underlying the option granted
to the new Non-Employee Directors shall be pro-rated based upon the number of
regular meetings of the Board remaining prior to the next annual meeting of
shareholders, effective as of the date of such election or appointment. The
options shall be non-qualified options not intended to meet the requirements of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

4. Option Agreement

Each option granted under the Plan shall be evidenced by an option agreement
(the “Agreement”) duly executed on behalf of Boston Beer and by the Non-Employee
Director to whom such option is granted. Each Agreement shall (i) comply with
and be subject to the terms and conditions of the Plan, (ii) provide that the
optionee agrees to continue to serve as a Director of Boston Beer during the
term for which he or she was elected and (iii) contain such other provisions not
inconsistent with the provisions of the Plan, including with respect to
obligations of each Non-Employee Director not to compete with Boston Beer, as
the Board may determine.

5. Option Exercise Price

Subject to the provisions of Section 9 hereof, the option exercise price for
options granted under the Plan shall be the fair market value of the Shares
covered by the option on the date of grant of the option. For the purposes
hereof and of Section 6(b), the fair market value of Shares shall be the closing
price of Class A Common Stock reported by the New York Stock Exchange or any
other national securities exchange on which such shares may be primarily traded,
on the last trading day before the date of grant, provided that if the Class A
Common Stock of Boston Beer is not listed on or actually trading on the New York
Stock Exchange or another national securities exchange, fair market value shall
be determined in good faith by the Board.

6. Time and Manner of Exercise of Option

(a) Options granted under the Plan shall, subject to the provisions of
Section 7, be immediately exercisable in full; provided, however, that no option
granted under the Plan may be exercised prior to approval of the Plan by the
holders of Boston Beer’s issued and outstanding Class B Common Stock, as
required by Section 13.

(b) The option may be exercised in full at one time or in part from time to time
by giving written notice to Boston Beer, signed by the person or persons
exercising the option, stating the number of Shares with respect to which the
option is being exercised, accompanied by payment in full for such Shares, which
payment may be in cash or in whole or in part in Shares of the Class A Common
Stock of Boston Beer already owned for a period of at least six months by the
person or persons exercising the option, valued at fair market value, as
determined under Section 5 hereof, on the date of exercise; provided, however,
that there shall be no such exercise at any one time as to fewer than two
hundred fifty (250) Shares or all of the remaining Shares then purchasable by
the person or persons exercising the option, if fewer than two hundred fifty
(250) Shares. Upon such exercise, delivery of a certificate for paid-up
non-assessable Shares shall be made at the principal Massachusetts office of
Boston Beer to the person or persons exercising the option at such time, during
ordinary business hours, not more than thirty (30) days from the date of receipt
of the notice by Boston Beer, as shall be designated in such notice, or at such
time, place and manner as may be agreed upon by Boston Beer and the person or
persons exercising the option.

7. Term of Options

(a) Each option shall expire ten (10) years from the date of the granting
thereof, but shall be subject to earlier termination as herein provided.

(b) In the event of the death of an optionee, the option granted to such
optionee may be exercised by the estate of such optionee or by any person or
persons who acquired the right to exercise such option by bequest or inheritance
or otherwise by reason of the death of such optionee. Such option may be
exercised at any time within one (1) year after the date of death of such
optionee, at which time the option shall terminate, or prior to the date on
which the option otherwise expires by its terms, whichever is earlier.

(c) In the event that an optionee ceases to be a Director of Boston Beer the
option granted to such optionee may be exercised by him or her, any time within
three (3) years after the date such optionee ceases to be a Director of Boston
Beer, at which time the option shall terminate, but in any event prior to the
date on which the option expires by its terms, whichever is earlier, unless
termination as a Director (i) was by Boston Beer for cause, in which case the
option shall terminate immediately at the time the optionee ceases to be a
Director of Boston Beer, (ii) was because the optionee has become disabled
(within the meaning of Section 22(e)(3) of the Code), or (iii) was by reason of
the death of the optionee. In the case of death, see Section 7(b) above. In the
case of disability, the option may be exercised at any time within one (1) year
after the date of termination of the optionee’s directorship with Boston Beer,
at which time the option shall terminate, but in any event prior to the date on
which the option otherwise expires by its terms, whichever is earlier.

8. Options Not Transferable

The right of any optionee to exercise an option granted to him or her under the
Plan shall not be assignable or transferable by such optionee otherwise than by
will or the laws of descent and distribution, or pursuant to a qualified
domestic relations order as defined by the Code or Title I of the Employee
Retirement Income Security Act, or the rules thereunder. Any option granted
under the Plan shall be exercisable during the lifetime of such optionee only by
him or her. Any option granted under the Plan shall be null and void and without
effect upon the bankruptcy of the optionee, or upon any attempted assignment or
transfer, except as herein provided, including without limitation any purported
assignment, whether voluntary or by operation of law, pledge, hypothecation or
other disposition, attachment, trustee process or similar process, whether legal
or equitable, upon such option.

9. Adjustments Upon Changes in Capitalization

In the event that the outstanding shares of the Class A Common Stock of Boston
Beer are changed into or exchanged for a different number or kind of shares or
other securities of Boston Beer or of another corporation by reason of any
reorganization, merger, consolidation, recapitalization, reclassification, stock
split-up, combination of shares or dividends payable in capital stock,
appropriate adjustment shall be made in the number and kind of shares as to
which outstanding options, or portions thereof then unexercised, shall be
exercisable, to the end that the proportionate interest of the optionee shall be
maintained as before the occurrence of such event, and such adjustment in
outstanding options shall be made without change in the total price applicable
to the unexercised portion of such options and with a corresponding adjustment
in the option price per share.

10. Restrictions on Issue of Shares

Notwithstanding the provisions of Section 6 hereof, Boston Beer may delay the
issuance of Shares covered by the exercise of any option granted under the Plan
and the delivery of a certificate for such Shares until one of the following
conditions shall be satisfied:

(i) the Shares with respect to which an option has been exercised are at the
time of the issue of such Shares effectively registered under applicable Federal
and state securities acts now in force or hereafter amended; or

(ii) counsel for Boston Beer shall have given an opinion, which opinion shall
not be unreasonably conditioned or withheld, that such Shares are exempt from
registration under applicable federal and state securities acts now in force or
hereafter amended.

It is intended that all exercises of options granted under the Plan shall be
effective. Accordingly, Boston Beer shall use its best efforts to bring about
compliance with the above conditions within a reasonable time, except that
Boston Beer shall be under no obligation to cause a registration statement or a
post-effective amendment to any registration statement to be prepared at its
expense solely for the purpose of covering the issue of Shares in respect of
which any option may be exercised, except as otherwise agreed to by Boston Beer
in writing.

11. Rights on Holder on Purchase for Investment; Subsequent Registration

Unless the Shares to be issued upon exercise of an option granted under the Plan
have been effectively registered under the Securities Act of 1933 (the “1933
Act”), as now in force or hereafter amended, Boston Beer shall be under no
obligation to issue any Shares covered by any option unless the person who
exercises such option, in whole or in part, shall give a written representation
and undertaking to Boston Beer which is satisfactory in form and scope to
counsel to Boston Beer and upon which, in the opinion of such counsel, Boston
Beer may reasonably rely, that he or she is acquiring the Shares issued to him
pursuant to such exercise of the option for his or her own account as an
investment and not with a view to, or for sale in connection with, the
distribution of any such Shares, and that he or she will make no transfer of the
same except in compliance with any rules and regulations in force at the time of
such transfer under the 1933 Act, or any other applicable law, and that if
Shares are issued without such registration a legend to this effect may be
endorsed upon the securities so issued. In the event that Boston Beer shall,
nevertheless, deem it necessary or desirable to register under the 1933 Act or
other applicable statutes any Shares with respect to which an option shall have
been exercised, or to qualify any such Shares for exemption from the 1933 Act or
other applicable statutes, then Boston Beer shall take such action at its own
expense and may require from each optionee such information in writing for use
in any registration statement, prospectus, preliminary prospectus or offering
circular as is reasonably necessary for such purpose and may require reasonable
indemnity to Boston Beer and its Officers and Directors from such holder against
all losses, claims, damages and liabilities arising from such use of the
information so furnished and caused by any untrue statement of any material fact
therein or caused by the omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances under which they were made.

12. Loans Prohibited

Boston Beer shall not, directly or indirectly, lend money to an optionee or to
any person or persons entitled to exercise an option by reason of the death of
an optionee for the purpose of assisting any of them in the acquisition of
Shares covered by an option granted under the Plan.

13. Approval of Shareholders

The Plan shall be subject to approval by the affirmative vote of the holders of
a majority of the issued and outstanding shares of the Class B Common Stock of
Boston Beer present or represented and entitled to vote at a duly held
shareholders’ meeting, or by written consent of all of the holders of such
Class B Common Stock, and shall take effect immediately as of its date of
adoption upon such approval.

14. Expenses of the Plan

All costs and expenses of the adoption and administration of the Plan shall be
borne by Boston Beer, and none of such expenses shall be charged to any
optionee.

15. Termination and Amendment of Plan

Unless sooner terminated as herein provided, the Plan shall terminate on May 21,
2026. The Board may at any time terminate the Plan or make such modification or
amendment thereof as it deems advisable; provided, however, that, except as
provided in Section 9 hereof, no modification or amendment to the provisions of
the Plan may be made more than once every six (6) months other than to comport
with changes in the Code, the Employee Retirement Income Security Act, or the
rules thereunder, if the effect of such amendment or modification would be to
change (i) the requirements for eligibility under the Plan, (ii) the timing of
the grants of options to be granted under the Plan or the exercise price
thereof, or (iii) the number of Shares subject to options to be granted under
the Plan either in the aggregate or to one Director. Any amendment to the
provisions of the Plan which (i) materially increases the number of Shares which
may be subject to options granted under the Plan, (ii) materially increases the
benefits accruing to Non-Employee Directors under the Plan, or (iii) materially
modifies the requirement for eligibility to participate in the Plan, shall be
subject to approval by the holders of Boston Beer’s Class B Common Stock
obtained in the manner stated in Section 13 hereof. Termination or any
modification or amendment of the Plan shall not, without the consent of an
optionee, affect his or her rights under an option previously granted to him or
her.

16. Limitation of Rights in the Option Shares

An optionee shall not be deemed for any purpose to be a shareholder of Boston
Beer with respect to any of the options except to the extent that the option
shall have been exercised with respect thereto and, in addition, a certificate
shall have been issued theretofore and delivered to the optionee.

Each option granted under the Plan and any transaction related thereto shall be
subject to Boston Beer’s Insider Trading Policy, Stock Ownership and Retention
Guidelines, Ban on Hedging/Pledging Company Stock, and any other similar
policies or guidelines established by the Company. Boston Beer will ensure that
copies of such documents are readily available and accessible to all
Non-Employee Directors.

17. Notices

Any communication or notice required or permitted to be given under the Plan
shall be in writing, and mailed by registered or certified mail or delivered by
hand, if to Boston Beer, to its principal place of business, Attention:
President, and, if to an optionee, to the address as appearing on the records of
Boston Beer.

18. Compliance with Rule 16b-3

It is the intention of Boston Beer that the Plan comply in all respects with
Rule 16b-3 promulgated under Section 16(b) of the Securities Exchange Act of
1934 (the “1934 Act”) and that Participants remain disinterested persons for
purposes of administering other employee benefit plans of Boston Beer and having
transactions under such other plans be exempt from Section 16(b) of the 1934
Act. Therefore, if any Plan provision is found not to be in compliance with Rule
16b-3 or if any Plan provisions would disqualify Participants from remaining
disinterested persons, that provisions shall be deemed null and void, and in all
events the Plan shall be construed in favor of its meeting the requirements of
Rule 16b-3.

Approved by the Board of Directors and by the holders of the Class B Common
Stock of the Company on December 20, 2017.

